Citation Nr: 1309691	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-16 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a neck and back disorder (claimed as arthritis).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel



INTRODUCTION

The Veteran served on active duty from February 1984 to February 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois.  In July 2012, the Veteran testified before the undersigned Acting Veterans Law Judge at hearing held via videoconference; a transcript of that hearing is of record.

For reasons discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay to this appeal.  However, review of the record reveals that further action on the Veteran's claim is warranted.  

First, the Board finds that a remand is necessary to obtain outstanding medical evidence that may be relevant to the claim currently on appeal.  The current record contains a few outpatient treatment reports dated since July 2007 from the VA Medical Center (VAMC) in Marion, Illinois as well as from the community-based outpatient center (CBOC) in Pudacah, Kentucky.  Although these reports show continued treatment for complaints of neck and back pain, they do not appear to constitute a complete set of the Veteran's VA medical records.  Given that VA records are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, a remand is necessary to allow the RO/AMC to obtain any outstanding VA treatment records dated since July 2007 from the appropriate facilities, including the Marion VAMC and Pudacah CBOC.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Second, remand is required to obtain an adequate VA medical opinion.  Review of the claims file reveals that the Veteran underwent VA examination in March 2008 for the specific purpose of obtaining additional evidence regarding the nature and etiology of his current neck and back complaints.  Pertinent to this remand, the Board finds the medical opinion provided by the VA examiner inadequate for purposes of a service connection determination.  In that regard, the examiner's opinion appeared to rely solely on the fact that the Veteran's current condition, degenerative disc disease of the cervical spine, was not shown during service.  As noted by the Veteran during his hearing, however, his neck was not fully evaluated following his April 1986 motor vehicle accident, to include x-ray examination.  Additionally, the examiner did not address why the current disorder was not related to the in-service event.  Moreover, the Veteran and his wife have presented competent evidence that he continued to experience increasing neck pain following the April 1986 injury which does not appear to have been considered by the March 2008 VA examiner.  Finally, the March 2008 opinion focuses solely on the Veteran's neck complaints and does not address his current back complaints, as noted in his original claim.  

In view of the foregoing, the Board concludes that additional VA examination and opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that where VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  Further, the Board finds that such opinion should include a discussion of whether the Veteran's service-connected right shoulder sprain is somehow medically related to his current degenerative disc disease of the cervical spine (i.e., either caused or aggravated his neck disorder).  A September 2007 VA treatment report shows that the Veteran complained of a twenty-plus year history of right shoulder pain, as well as neck pain, that was assessed as arthritis of the posterior neck and shoulder.  While such evidence does not establish a relationship between these two disabilities, the Board finds the September 2007 notation sufficient to raise the issue of whether the Veteran's neck disorder was caused and/or aggravated by his right shoulder. 

Prior to obtaining these medical opinions, to ensure that all due process requirements are met, and that the record is complete, the RO/AMC should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  Such action should include obtaining the aforementioned outstanding VA treatment reports.  It should also include providing the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal.  Specifically, the RO/AMC should request that he submit any information regarding treatment for his claimed neck and back disorder(s) following separation from service in February 1988.  Thereafter, the RO/AMC should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any outstanding medical evidence pertaining to treatment for his claimed neck and back disorders following service.  If the Veteran responds, the RO/AMC should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO/AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Obtain from all relevant VA medical facilities, including the Marion VAMC and Pudacah CBOC, all outstanding, pertinent records of evaluation and/or treatment of the Veteran since July 2007.  All records and/or responses received should be associated with the claims file.  If any requested records are not available, the Veteran should be notified of such.

3.  Following receipt of any outstanding treatment records, arrange for the Veteran to undergo VA examination for the purpose of determining the nature and etiology of any current neck and/or back disorder.  Any indicated diagnostic tests and studies must be accomplished.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.

The examiner is asked to identify all current neck and back disorders, including any arthritis or degenerative disc disease.  Then, for each diagnosed disability, the examiner should provide opinions as to:

* Whether it is at least as likely as not (50 percent or greater probability) that this disability had its onset during the Veteran's period of military service or is otherwise related to such service, including the April 1986 motor vehicle accident documented in the service treatment record and any whiplash injury incurred as a result of such accident.  

* Whether it is at least as likely as not (50 percent or greater probability) that this disability is causally related to or aggravated by (worsened beyond natural progression) the Veteran's service-connected right shoulder sprain.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

In rendering the requested opinions, the examiner should consider and discuss all pertinent medical and lay evidence of record, including the Veteran's service and post-service treatment records as well as his and his wife's lay assertions of increasing neck pain persisting since the April 1986 motor vehicle accident.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


